Title: To Thomas Jefferson from Albert Gallatin, 20 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  20 Feb. 1804
               
               I enclose a number of papers relative to the removal of   Banning Collector at Oxford Maryland. Of the propriety of his removal there never was a doubt; but the Republicans would not agree about a successor. They have now all united in favor of John Willis, and as even Mr Nicholson who was the warmest supporter of the other candidate agrees to it, there cannot, I think, be any difficulty in it. The late removal of Selby has rendered the Repub. more impatient at the continuance of Banning.
               Respectfully Your obedt. Servt.
               
                  Albert Gallatin 
               
            